DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.  Claims 1-30 are pending.  Claims 1-23 and 25-30 are currently amended.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 of claim 1 recites “while rendering the first application’s user interface”, which should be rewritten as “while rendering the first application user interface” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15,17-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee), US Patent Application Publication No. 20070050778,  in view of Goossens et al. (Goossens), US Patent Application Publication No. US 2012/0131495, and further in view of Maekawa, US Patent No. US 9,360,989 B2.
Regarding Claim 1, Lee teaches:
A selective render mode method (Lee, Abstract, paragraphs [0020], [0039]-[0040], [0052]-[0053], [0057]-[0074], disclose a system in a multitasking environment for assigning different display areas to a plurality of applications in the multitasking environment), comprising:
rendering, according to a higher render priority, a first application user interface to a display element of an electronic device (Lee, paragraphs [0020], [0039]-[0040], [0052]-[0053], [0057]-[0074], disclose rendering, at a high display priority associated with the first or second priority level/mode (paragraphs [0058], [0062], [0071]), a first application’s user interface to a display area of an interface device (paragraphs [0039]-[0040) (see (*) below));
receiving, while rendering the first application user interface, a first request to switch to a system user interface (Lee, paragraphs [0016], [0039]-[0040], [0062], [0070], [0074], disclose receiving, while rendering the first application’s user interface, a first request to switch to a user interface of the multitasking environment);
adjusting, in response to the first request, the first application user interface’s render priority to a lower render priority (Lee, paragraphs [0039]-[0040], [0066], [0070], [0074], disclose changing/adjusting, in response to the first request, the first application’s display priority to a lower display priority associated with the third priority level/mode (paragraph [0066]));
rendering, according to the higher render priority, the system user interface to the display element, the system user interface including a representation of the first application user interface (Lee, Figs. 3A-E, paragraphs [0016], [0039]-[0042], [0070], [0074]-[0085], show and disclose rendering, at the high display priority, the user interface of the multitasking environment, the user interface of the multitasking environment including a display area (representation) of the first application (Figs. 3A-E), the display area (representation) of the first application is updated to reflect and according to the lower display priority where the third priority level/mode (second render rate) is lower than the second priority level/mode (first render rate) (paragraphs [0057], [0042], [0083])).
	Lee, however, does not disclose rendering to periodically update, according a higher render priority, a first application’s user interface, rendering to periodically update, according to the higher render priority, the system user interface, and rendering to periodically update, according to the lower render priority, the presentation of the first application in the system user interface while the system user interface is being rendered according to the higher render priority.
	In the same field of endeavor, Goossens discloses methods, systems, and computer-readable media for managing open windows (applications) in a GUI.  Goossens further discloses within a three-dimensional desktop, the open windows can be displayed and allow user to easily and quickly browse through the open windows, stop browsing at any time, and start working with the active window displayed in the primary location (higher render priority) of the three-dimensional desktop (paragraph [0062]).  Goossens further discloses depending on when an open window (application) is last accessed (e.g., selected or opened), a relative display priority can be associated with each open window in a desktop environment to form a virtual display stack, which can be used to determine how to render the open windows in the desktop environment, such that the appearance of overlapping windows can reflect the order by which the open windows have been accessed previously (paragraph [0080]).  Goossens further discloses the open window that is most recently accessed can be assigned the top display priority among all open windows in the desktop and not obscured by any other open window that happen to be located over the same area, for example, as shown in Figure 1A, the open window 106 has the highest display priority among all the open windows display, and the open window 108 has a lower display priority than the open window 106 (paragraph [0081]).  Goossens further discloses if the user selects the open window 108, the display priority of the window can be updated and the window 108 moved to the top of the display stack, and the relative display priority between the window 106 and other windows can remain the same (paragraph [0082]).  Goossens further discloses the windows can be rendered according to their updated display priority in the display stack (paragraphs [0103], [0104]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee to include rendering to periodically update, according a higher render priority, a first application user interface, rendering to periodically update, according to the higher render priority, the system user interface, and rendering to periodically update, according to the lower render priority, the presentation of the first application in the system user interface while the system user interface is being rendered according to the higher render priority, as taught by Goossens, for the purpose of providing efficient use of display space to organize and present a large number of open windows and also allowing the user to easily and quickly browse through the open windows (Goossens, paragraph [0062]).
	Lee and Goossens, however, do not disclose wherein the higher render priority increases scheduling priority of a related thread to a rendering engine, and wherein the lower render priority decreases scheduling priority of a related thread to the rendering engine.
	In the same field of endeavor, Maekawa discloses changing an execution priority of at least one program among a plurality of programs being executed when instruction operation is detected (Abstract).  Maekawa further discloses in Figure 1 display windows 21 and 22 are displayed on the display screen 20, wherein display window 21 corresponds to a program #1 that is being executed, while the display window 22 corresponds to a program #2 that is being executed.  Maekawa further discloses an instruction operation of rotationally moving the displayed window 21 corresponding to the program #1 is executed, then the detector 11 detects the instruction operation of moving the displayed instruction image 201 and determines that the detected instruction operation is an operation of rotating the specified position, and the controller selects the program #1 corresponding to the display window 21 in which the position specified by the detected instruction operation on the display screen is included, then the controller changes an execution priority of the selected program #1 such as the controller increases the execution priority of the selected program #1 (col. 3, lines 22-52).   Maekawa further discloses the priority manager 112 controls execution priorities of application programs being executed by adjusting scheduling of threads of the application programs. For example, information that indicates priorities is added to processes corresponding to the application programs and threads within the processes in advance, then the priority manager assigns execution priorities to threads to be executed on the basis of the priorities added to the threads and the processes corresponding to the threads, and the priority manager causes a CPU to execute a thread with the highest execution priority (col. 6, lines 14-32).  Maekawa further discloses in Figure 4 and col. 7, line 4 – col. 8, line 46: assuming that the terminal device receives an instruction operation of changing the position of the mouse cursor displayed on the display, operation of changing position of cursor is detected, but the operational direction is not in direction that causes increase in priority, then the priority controller changes the execution priority of the selected target software to reduce priority.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee and Goossens to include wherein the higher render priority increases scheduling priority of a related thread to a rendering engine, and wherein the lower render priority decreases scheduling priority of a related thread to the rendering engine, as taught by Maekawa for the purpose of changing an execution priority of at least one program among a plurality of programs being executed when the instruction operation is detected on the at least one program.

Regarding Claim 2, the rejection of Claim 1 is incorporated and furthermore Lee teaches wherein rendering a first application user interface comprises rendering the first application user interface as a full-screen user interface (Lee, Fig. 3A, paragraph [0077], show and disclose rendering/displaying the first application’s user interface on a full screen).

Regarding Claim 3, the rejection of Claim 1 is incorporated and furthermore Lee teaches wherein rendering the system user interface to the display element comprises rendering the system user interface as a full-screen user interface (Lee, Fig. 3A, paragraph [0077], show and disclose rendering the user interface of the multitasking environment to the display area comprises, rendering/displaying the user interface of the multitasking environment on a full screen (Fig. 3A)).

Regarding Claim 4, the rejection of Claim 1 is incorporated and furthermore Lee teaches further comprising:
receiving, while rendering the system user interface, a second request to switch from the system user interface to a second application user interface (Lee, paragraphs [0016], [0039]-[0040], [0062], [0070], [0074], disclose receiving, while rendering/displaying the user interface of the multitasking environment, a second request to switch from the user interface of the multitasking environment to a second application’s user interface in the multitasking environment);
adjusting, in response to the second request, the second application user interface’s render priority to the lower render priority (Lee, paragraphs [0020], [0039]-[0040], [0066], [0070], [0074], disclose changing/adjusting, in response to the second request, the second application’s display priority to a lower display priority, for example changing from the first or second priority level to the third or fourth level (paragraphs [0020], [0074])),
transitioning, in response to the second request, from the system user interface to the second application user interface (Lee, Figs. 3B-D, paragraphs [0020], [0039]-[0040], [0066], [0070], [0074], disclose changing (transitioning), in response to the second request, from the user interface of the multitasking environment to the second application’s user interface); and
adjusting, concomitant with transitioning to the second application user interface, the second application user interface’s render priority to the higher render priority (Lee, paragraphs [0020], [0039]-[0040], [0066], [0070], [0074], disclose changing/adjusting to the second application’s user interface, the second application’s display priority to the high display priority, for example from the fourth priority level to the first level (paragraphs [0020], [0074])),
where in transitioning from the system user interface to the second application’s user interface comprises, transitioning from the system user interface to a full-screen user interface of the second application user interface (Lee, paragraphs [0020], [0039]-[0040], [0058]-[0059], [0066], [0070], [0074], disclose changing/adjusting from the user interface of the multitasking environment to the second application’s user interface comprises, changing/ adjusting from the user interface of the multitasking environment to a full-screen of the second application (Fig. 1 & 3A, paragraphs [0058]-[0059])).

Regarding Claim 5, the rejection of Claim 4 is incorporated and furthermore Lee teaches wherein the first and second application user interfaces are related to different applications (Lee, Figs. 1 & 3A-E, paragraphs [0039]-[0040], [0058]-[0059], [0066], [0070], [0074], show and disclose the first and second applications are different applications).

Regarding Claim 6, the rejection of Claim 5 is incorporated and furthermore Lee teaches wherein adjusting the second application user interface’s render priority to the lower render priority further comprises suspending the first application user interface (Lee, Figs. 1 & 3E, paragraphs [0066], [0071], [0074], [0082] show and disclose adjusting the second application’s display priority to the lower display priority comprises executing the first application in background and not displaying it on a screen).

Regarding Claim 8, the rejection of Claim 4 is incorporated and furthermore Lee teaches wherein rendering a first application user interface to a display element further comprises rendering, at the higher render priority, a third application user interface to the display element of the electronic device (Lee, paragraphs [0020], [0039]-[0040], [0052]-[0053], [0057]-[0074], disclose rendering a first application’s user interface to a display area further comprises rendering, at the high display priority, a third application’s user interface to the display area of the interface device).
Lee, however, does not disclose rendering to periodically update, at the higher render priority.
In the same field of endeavor, Goossens discloses the open window that is most recently accessed can be assigned the top display priority among all open windows in the desktop and not obscured by any other open window that happen to be located over the same area, for example, as shown in Figure 1A, the open window 106 has the highest display priority among all the open windows display, and the open window has a lower display priority than the open window 106 (paragraph [0081]).  Goossens further discloses if the user selects the open window 108, the display priority of the window can be updated and the window 108 moved to the top of the display stack, and the relative display priority between the window 106 and other windows can remain the same (paragraph [0082]).  Goossens further discloses the windows can be rendered according to their updated display priority in the display stack (paragraphs [0103], [0104]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee to include rendering to periodically update, at the higher render priority, as taught by Goossens, for the purpose of providing efficient use of display space to organize and present a large number of open windows and also allowing the user to easily and quickly browse through the open windows (Goossens, paragraph [0062]).

Regarding Claim 9, the rejection of Claim 8 is incorporated and furthermore Lee teaches wherein adjusting, in response to the first request, the first application user interface’s render priority to a lower render priority further comprises adjusting the third application user interface’s render priority to the lower render priority (Lee, paragraphs [0020], [0039]-[0040], [0052]-[0053], [0057]-[0074], disclose changing/adjusting, in response to the first request, the first application’s display priority to a lower display priority further comprises changing/adjusting the third application’s display priority to the lower display priority, for example changing from the first or second priority level to the third or fourth level (paragraphs [0020], [0074])).

Regarding Claims 10-15 , these are non-transitory program storage device claims, which are corresponding to the method Claims 1-6. Therefore, they are rationally rejected for the same reason as the method Claims 1-6.

Regarding Claims 17-22 , these are electronic device claims, which are corresponding to the method Claims 1-6. Therefore, they are rationally rejected for the same reason as the method Claims 1-6.

Regarding Claim 24, the rejection of Claim 17 is incorporated and furthermore Lee teaches wherein one of the one or more processors comprise a graphics processing unit (Lee, paragraphs [0060], [0064], [0104], disclose a system hardware device processes and displays photographs, and the like).

Regarding Claim 25, the rejection of Claim 1 is incorporated and furthermore Lee teaches wherein the representation of the first application user interface is an icon within a larger window corresponding to the system user interface (Lee, paragraphs [0019], [0066], disclose the display area (representation) of the first application is a predefined size (an icon) smaller than that of other current applications that are simultaneously executed within a full screen (paragraph [0066]) of the user interface of the multitasking environment).

Regarding Claim 26, the rejection of Claim 1 is incorporated and furthermore Lee teaches wherein the representation of the first application user interface is a reduced-size viewing window within a larger window corresponding to the system user interface (Lee, paragraphs [0019], [0066], disclose the display area (representation) of the first application is a predefined size (reduced-size) smaller than that of other current applications that are simultaneously executed within a full screen (paragraph [0066]) of the user interface of the multitasking environment).

Regarding Claims 27-28 , these are non-transitory program storage device claims, which are corresponding to the method Claims 25-26. Therefore, they are rationally rejected for the same reason as the method Claims 25-26.

Regarding Claims 29-30 , these are electronic device claims, which are corresponding to the method Claims 25-26. Therefore, they are rationally rejected for the same reason as the method Claims 25-26.

Claims 7,16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Goossens and Maekawa as applied in Claims 1,10, and 17 above, and further in view of Churchill (US Patent No. 9910884).

29.    Regarding Claim 7, the rejection of Claim 6 is incorporated and furthermore Lee does not specifically teach wherein suspending the first application further comprises capturing a visual snapshot of the first application based on a status of the application when the snapshot is captured.
However, Churchill teaches:
wherein suspending the first application further comprises capturing a visual snapshot of the first application based on a status of the application when the snapshot is captured (Churchill, Abstract, col. 9:8-16, disclose a system for presenting representations of the most recently presented items comprising capturing a snapshot of an output presentation generated by a driving game at the time that the user paused the driving game application to visit the homepage).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein suspending the first application further comprises capturing a visual snapshot of the first application based on a status of the application when the snapshot is captured as suggested by Churchill into Lee’s system because all these systems manage display elements/areas.
The combination would enable Lee’s system to allow a user to conveniently transition among different kinds of items that may be presented via a game console as Churchill suggested in col. 2:1-6.

Regarding Claim 16, this is a non-transitory program storage device claim, which is corresponding to the method Claim 7. Therefore, it is rationally rejected for the same reason as the method Claim 7.

Regarding Claim 23, this is an electronic device claim, which is corresponding to the method Claim 7. Therefore, it is rationally rejected for the same reason as the method Claim 7.

Response to Arguments
	          Applicant’s arguments and amendments filed on 03/10/2021 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., wherein the higher render priority increases scheduling priority of a related thread to a rendering engine, and wherein the lower render priority decreases scheduling priority of a related thread to the rendering engine) to the claims which significantly affected the scope thereof.  Please see the rejection above with newly cited prior art Maekawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177